Citation Nr: 1813849	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-38 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

2.  Entitlement to an effective date earlier than June 11, 2014, for the grant of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from December 1956 to October 1958.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The rating decision granted service connection for bilateral hearing loss, evaluated as noncompensable, effective June 11, 2014. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The evidence demonstrates that in October 2015 the Veteran had level II hearing acuity on the right and level IV on the left.

2.  On June 11, 2015, the Veteran submitted VA Form 21-526EZ, Fully Developed Claim (FDC), seeking service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2017).

2.  The criteria for an effective date earlier than June 11, 2014, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 5107, 5110 (West 2012); 38 C.F.R. § 3.102 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Turning to the Veteran's hearing loss, VA rating criteria provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests which average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of hearing impairment applies a rather structured formula which is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  When the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for hearing loss.  

During an October 2015 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
30
65
80
LEFT

20
50
85
100

The average pure tone thresholds were 49 on the right and 64 on the left.  Speech audiometry revealed speech recognition ability of 84 percent on the right and 76 percent on the left.  

These scores correlate to auditory acuity level II on the right and IV on the left, under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when the auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court of Appeals for Veterans Claims held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the October 2015 report reflects that the Veteran reported that he had trouble hearing others talk.  This notation indicates that the examiner did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  See Martinak, supra.

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however, competent to identify a specific level of disability of his bilateral hearing loss according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's bilateral hearing loss disability has been provided by the audio examiner who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated.

The Board has also considered the Veteran's representative's argument that the October 2015 examination is "too old" to adequately evaluate the Veteran's hearings loss. Although two years have passed between the VA examination and the Board's consideration of the claim, neither the Veteran nor his representative has presented evidence demonstrating that his hearing loss has increased in severity, nor has the veteran alleges as much.  The passage of time alone does not obligate VA to provide a new medical examination.  Palczewski v. Nicholson, 21 Vet.App. 174 (2007).

In sum, the preponderance of the evidence is against an initial compensable evaluation for bilateral hearing loss.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Earlier Effective Date

On June 11, 2015, the Veteran submitted VA Form 21-526EZ, FDC, seeking service connection for bilateral hearing loss.  

Section 506 of PL 112-154 establishes different rules for the assignment of effective dates that are specific to claims decided under the FDC process.  Section 506 of PL 112-154 was codified as 38 U.S.C. § 5110(b)(2)(A).  The rules governing the assignment of effective dates for claims decided under the FDC process apply to the present claim.  38 U.S.C. § 5110(b)(2)(A).

38 U.S.C. § 5110(b)(2)(A) provides that "the effective date of an award of disability compensation to a veteran who submits an application therefor that sets forth an original claim that is fully-developed as of the date of submittal shall be fixed in accordance with the facts found, but shall not be earlier than the date that is one year before the date of receipt of the application."  A claim of service connection submitted through the FDC process by definition meets the statutory requirement of "an original claim that is fully-developed."  See 38 U.S.C. § 5110(b)(2)(B). 

38 U.S.C. § 5110(b)(2)(A) does not establish that the effective date for claims filed under the FDC process should automatically be one year prior to the date of the filing of the formal claim for service connection.  Instead, the statute states that the effective date shall be fixed in accordance with the facts found, so long as the date established by the facts is not earlier than one year prior to the date of the receipt of the application for service connection.  

Applying the relevant law to the present case, the earliest possible effective date for the award of service connection for bilateral hearing loss could be June 11, 2014, which is one year prior to the date of the claim.  This is the effective date that was assigned by the rating decision on appeal.  Accordingly, an effective date earlier than June 11, 2014, must be denied.  

In sum, the preponderance of the evidence is against an effective date earlier than June 11, 2014, for the grant of service connection for bilateral hearing loss.  See generally Gilbert, supra; Ortiz, supra.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.

An effective date earlier than June 11, 2014, for the grant of service connection for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


